Case 8:20-cv-01896-TPR A STAAHS DI srg CP eGURT oe 1 of 1 PagelD 439

. MIDDLE DISTRICT OF FLORIDA
Sam M. Gibbons U.S. Courthouse
Office of the Clerk
801 North Florida Avenue
. Tampa, FL 33602 OCT 29 of.
(813) 301-5400 weEed PH Ta]

www.flmd.uscourts.gov OPER US EoSin

   

Elizabeth M. Warren

‘Keshia M. Jones
Clerk of Court.

‘ Tampa Division Manager
SNF PROPERTY, LLC,
Plaintiff,

ve a | Case No: 8:20-cv-1896-T-60AAS

DONALD SEOANE and NANTITA
SEOANE,

Defendants.

 

TRANSMITTAL OF RECORD TO STATE COURT
State Court Case Number: 2020-CA-003325

Enclosed is a certified copy of the Order of Remand along with an extra copy of this letter.
Please date stamp the copy of the letter and return it in the envelope provided.(nené)

October 23, 2020 ° ELIZABETH M. WARREN, CLERK

By: — s/MB, Deputy Clerk

~~ ~Enclosures EEE ; ee —
Date of Receipt:

By:

 

 
